        Case 4:20-cv-01172 Document 178 Filed on 12/14/20 in TXSD Page 1 of 2
                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                         IN THE UNITED STATES DISTRICT COURT                             December 14, 2020
                         FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                   HOUSTON DIVISION

LENNIE JACKSON,                                 §
                                                §
                      Plaintiff,                §
                                                §
VS.                                             §           CIVIL ACTION NO. H-20-1172
                                                §
WELLS FARGO N.A.,                               §
                                                §
                      Defendant,                §
                                                §
BL ENTERPRISE LLC,                              §
                                                §
                      Nominal Defendant         §

                                   MEMORANDUM AND ORDER

       Lennie Jackson, the plaintiff, moves this court to reconsider its December 11, 2020

memorandum and order, (Docket Entry No. 174), denying his motions for summary judgment; granting

summary judgment for the defendant, Wells Fargo; and entering a judgment of default against nominal

defendant BL Enterprise. The court declines to do so.

       The Federal Rules of Civil Procedure do not specifically provide for motions for

reconsideration. See St. Paul Mercury Ins. Co. v. Fair Grounds Corp., 123 F.3d 336, 339 (5th Cir.

1997) (“[T]he Federal Rules of Civil Procedure do not recognize a general motion for

reconsideration.”). A motion that asks the court to change an order or judgment is generally considered

a motion to alter or amend under Rule 59(e). T-M Vacuum Products, Inc. v. TAISC, Inc., 2008 U.S.

Dist. LEXIS 54248, 2008 WL 2785636 at *2 (S.D. Tex. July 16, 2008). A Rule 59(e) motion “calls

into question the correctness of a judgment.” Templet v. HydroChem Inc., 367 F.3d 473, 478-79 (5th

Cir. 2004) (citing In re Transtexas Gas Corp., 303 F.3d 571, 581 (5th Cir. 2002)). A Rule 59(e) motion

“‘must clearly establish either a manifest error of law or fact or must present newly discovered
                                                        1
        Case 4:20-cv-01172 Document 178 Filed on 12/14/20 in TXSD Page 2 of 2



evidence’ and ‘cannot be used to raise arguments which could, and should, have been made before the

judgment issued.’” Rosenzweig v. Azurix Corp., 332 F.3d 854, 863-64 (5th Cir. 2003) (quoting Simon

v. United States, 891 F.2d 1154, 1159 (5th Cir. 1990)). The court has “considerable discretion” in

addressing a motion for reconsideration. Templey, 367 F.3d at 479. Changing an order or judgment

under Rule 59(e) is an “extraordinary remedy” that courts should use sparingly. Id.; see also 11

WRIGHT & MILLER, FEDERAL PRACTICE & PROCEDURE § 2810.1 at 124 (2d ed. 1995). The

Rule 59(e) standard “favors denial of motions to alter or amend a judgment.” S. Constructors Group,

Inc. v. Dynalectric Co., 2 F.3d 606, 611 (5th Cir. 1993). A motion to reconsider may not be used to

relitigate matters or to raise arguments or present evidence that could have been raised before the entry

of the judgment or order. 11 WRIGHT & MILLER § 2810.1 at 127-28 (footnotes omitted).

       This court denied Jackson’s motions for summary judgment on two independent grounds:

because he lacks standing to pursue claims on behalf of BL Enterprise, the purported grantee, and

because, even if he had standing, his claims are utterly without merit. The motion for reconsideration,

(Docket Entry No. 175), is denied.

       SIGNED on December 14, 2020, at Houston, Texas.



                                                     _______________________________________
                                                                  Lee H. Rosenthal
                                                           Chief United States District Judge




                                                       2
